Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Objections
Claim 6 is objected to because of the following informalities:  the term “is” appears to be missing between the terms “user” and “not” in the fifth limitation.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the period after the term “log” in the fourth limitation should be removed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
report uploader receiving and processing
report correlator for searching
database inserter/updater for inserting…for uploading
agent query processor for searching
Claim 2:
user account manager for authenticating…and managing
agent search logger for maintaining
Claim 3:
background processor for searching
birth-child record processor for inserting
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
Claim 1:
report uploader receiving and processing
report correlator for searching
database inserter/updater for inserting…for uploading
agent query processor for searching
Claim 2:
user account manager for authenticating…and managing
agent search logger for maintaining
Claim 3:
background processor for searching
birth-child record processor for inserting
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Upon review of the specification, the Examiner asserts that only verbatim support has been provided and fails to disclose the corresponding structure of each generic placeholder responsible for carrying out the corresponding function.  A review of the drawings has resulted that although there is support for each invocation, the drawings have only represented them as basic squares/rectangles that comprise the system while failing to show the specific structure that correspond to each invocation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to claims 1 and 6, the phrase “and more specifically” renders the claim indefinite as it is unclear as to what the claims are attempting to recite as the patentable subject matter.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 – 5, the Examiner asserts that the specification, as originally filed, fails to adequately disclose the corresponding structural elements that comprise the system:
Claim 1:
report uploader receiving and processing
report correlator for searching
database inserter/updater for inserting…for uploading
agent query processor for searching
Claim 2:
user account manager for authenticating…and managing
agent search logger for maintaining
Claim 3:
background processor for searching
birth-child record processor for inserting
Upon review of the specification, the Examiner asserts that the claims are directed to a system (apparatus) and recites the components (see above) that comprise the system.  However, the claims and specification fail to disclose the corresponding structural elements that each of the placeholders are intended to represent in order to perform their respective functions.  As a result, the structure of the system is unknown.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and an output is recited while failing to explain or disclose the structure that comprise the “black box” environment so as to achieve the corresponding functions and output.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art could possibly come up with one way of configuring a system to be comprised of structural elements to perform the aforementioned functions, one skilled in the art would be unable to determine how the applicant has configured the system, i.e. the specific structural elements, for performing the recited functions and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities structural configurations for performing the aforementioned functions without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible structural configurations and, consequently, attempting to claim the entire genus of configurations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure and, therefore, possession of any species of the genus of structural elements intended to comprise the system to perform the recited functions, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of configurations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
Claim 1:
a report uploader receiving and processing an incoming child protection report received from remote state data sources; 
a report correlator for searching the nationwide child protection reporting database for matching records based upon listed individuals in the incoming child protection report;
a database search engine;
a database inserter/updater for inserting child protection reports received from the report updater and for updating existing data records identified by the report correlator; and 
an agent query processor for searching the nationwide child protection reporting database for matching records based upon a search query received from a user;
wherein a pair of records are considered to be a match when a listed individual in each record references the same party.  
Claim 6:
logging a user into the nationwide child protection reporting database; 
submitting a search query to the nationwide child protection reporting database from the user; 
generating search results from the search query; 
eliminating any data from the search results that the user not authorized to receive; 
logging a user into the nationwide child protection reporting database; and
returning the search results to the user; 
wherein a pair of records are considered to be a match when a listed individual in each record references the same party.  
The invention is directed towards the abstract idea of records storage and management, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., verifying the identity of a user to determine whether the user is allowed access to stored information, such as paperwork stored in a filing cabinet, and whether the user is authorized to make changes to the information, as well as collecting and comparing information in order to verify the user and retrieve requested information.
The limitations of 
Claim 1:
a report uploader receiving and processing an incoming child protection report received from remote state data sources; 
a report correlator for searching the nationwide child protection reporting database for matching records based upon listed individuals in the incoming child protection report;
a database search engine;
a database inserter/updater for inserting child protection reports received from the report updater and for updating existing data records identified by the report correlator; and 
an agent query processor for searching the nationwide child protection reporting database for matching records based upon a search query received from a user;
wherein a pair of records are considered to be a match when a listed individual in each record references the same party
Claim 6:
logging a user into the nationwide child protection reporting database; 
submitting a search query to the nationwide child protection reporting database from the user; 
generating search results from the search query; 
eliminating any data from the search results that the user not authorized to receive; 
logging a user into the nationwide child protection reporting database; and
returning the search results to the user; 
wherein a pair of records are considered to be a match when a listed individual in each record references the same party,
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic system (which, in light of the specification, amounts to generic processors, generic storage, and generic database).  That is, other than reciting a generic system nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic system in the context of this claim encompasses a user can receive information and compare it against known information in order to verify a user and retrieve requested information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a system to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. looking/reviewing user identity information to determine if a user should be granted access to review and/or modify information, as well as retrieve requested information. The generic system in the steps are recited at a high-level of generality (i.e., as a generic system can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic system is merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic system. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic system to perform the steps of 
Claim 1:
a report uploader receiving and processing an incoming child protection report received from remote state data sources; 
a report correlator for searching the nationwide child protection reporting database for matching records based upon listed individuals in the incoming child protection report;
a database search engine;
a database inserter/updater for inserting child protection reports received from the report updater and for updating existing data records identified by the report correlator; and 
an agent query processor for searching the nationwide child protection reporting database for matching records based upon a search query received from a user;
wherein a pair of records are considered to be a match when a listed individual in each record references the same party.  
Claim 6:
logging a user into the nationwide child protection reporting database; 
submitting a search query to the nationwide child protection reporting database from the user; 
generating search results from the search query; 
eliminating any data from the search results that the user not authorized to receive; 
logging a user into the nationwide child protection reporting database; and
returning the search results to the user; 
wherein a pair of records are considered to be a match when a listed individual in each record references the same party
 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2, as discussed above, the claim is directed towards verifying the identity of a user and recording users who made search requests.
Claim 3 is directed towards collecting and comparing information and adding more information.
Claim 4 is directed towards descriptive subject matter that is describing a source of information.
Claim 5 is directed towards generic technology and applying it to the abstract idea, specifically, adding more information via uploading.
Claims 7 and 8 are directed towards collecting and comparing information and modifying information.
Claim 9 is directed towards notifying a user in response to a trigger, which is can be performed by humans.
Claim 10 is directed towards descriptive subject matter that is describing a humans.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for collecting and comparing information and controlling access rights to the information.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (US PGPub 2004/0267569 A1) in view of Valentine et al. (US PGPub 2011/0314526 A1).
In regards to claim 1, Camp discloses a system for providing a social services database, and more specifically, a system for providing a nationwide child protection reporting database, the system comprising: 
a report uploader receiving and processing an incoming child protection report received from remote state data sources (¶ 38, 42, 46, 58, 108, 109, 110, 128, 129 wherein the central system receives and processes incoming child related information from a remote source); 
In regards to:
a report correlator for searching the […] child protection reporting database for matching records based upon listed individuals in the incoming child protection report; 
a database search engine 
(¶ 40, 41, 61, 110, 111, 128, 129 wherein the central system searches for the child in order to identify if a match exists between the received child related information and the information stored in the central system and wherein the listed individual can be, but not limited to, the child, caregiver, and etc.); 
a database inserter/updater for inserting child protection reports received from the report updater and for updating existing data records identified by the report correlator (¶ 39, 41, 46, 108, 109, 110, 128 wherein the central system updates a child record based on the match that it found and the received information); and 
an agent query processor for searching the […] child protection reporting database for matching records based upon a search query received from a user (¶ 40, 41, 61, 110, 111, 128, 129 wherein a user can search the central system for a particular child record); 
wherein a pair of records are considered to be a match when a listed individual in each record references the same party (¶ 40, 41, 61, 110, 111, 128, 129 wherein the match is based on the information in the child record and a listed individual, such as, but not limited to, the child, caregiver, and etc.).  
Camp discloses a system and method for securely managing child records by only allowing access and updating of the records by authorized users.  Camp further discloses that the system and method provides a centralized system that communicates with a plurality of external sources, such as, but not limited to, a plurality of states.  Although one ordinary skill in the art would have found it obvious in light of the disclosure of Camp that the Child Track ™ system is a nationwide database, Camp fails to explicitly use the term “nationwide,” the more conservative interpretation of “nationwide,” or that it would have been obvious to have a nationwide database that can be updated whenever an update is warranted when managing children information.
To be more specific, Camp fails to explicitly disclose:
a report correlator for searching the nationwide child protection reporting database for matching records based upon listed individuals in the incoming child protection report;
an agent query processor for searching the nationwide child protection reporting database for matching records based upon a search query received from a user.
However, Valentine, which is also directed towards provide a secure system and method of managing child information, further teaches that it is old and well-known to provide a central system that is a nationwide system.  Valentine teaches that providing a nationwide system where, like Camp, children are assigned a unique identification would result in improving the provisioning of citizen services and to enhance public safety, as well as tracking an individual as they grow, e.g., moving from one location to another.
(For support see: ¶6, 20, 21, 23, 27, 28, 38, 41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the centralized and secure child records management system and method of Camp with a nationwide system and method, as taught by Valentine, as children who have been assigned a unique identification would result in improving the provisioning of citizen services and to enhance public safety, as well as tracking an individual as they grow, e.g., moving from one location to another.
Finally, with regards to what the database and records are labeled as, i.e. child protection and child records, the Examiner asserts that there are titles that have been given to the database and data.  The Examiner asserts that the data identifying the database and records are labels for the database and records and add little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  One of ordinary skill in the art would have found it obvious that the contents of the database can be about any individual type and that the claimed invention is simply storing information about an individual, searching for a record, making modifications to a record, and managing access rights to the record.  The fact that the records and database are directed towards child protection information is nothing more than non-functional descriptive subject matter directed towards the intended use of the data management system and regardless of who the data is about or concerned with does not change the steps, functions, or structure of the claimed system and method or its end result.  However, for the purposes of compact prosecution, the Examiner has provided references directed towards storing information about an individual, searching for a record, making modifications to a record, and managing access rights to the record wherein the record includes child protection and related information.
In regards to claim 2, the combination of Camp and Valentine discloses the system according to claim 1, wherein the system further comprises: 
a user account manager for authenticating users search the nationwide child protection reporting database and managing record access rights for the user; and 
an agent search logger for maintaining a record of all search queries performed with the search records returned to the user
(Camp – ¶ 128, 129 wherein in order to access or update a child record a requesting user is first authenticated and the system further tracks and records users who have made requests to access or update a child record).  
In regards to claim 3, the combination of Camp and Valentine discloses the system according to claim 2, wherein the system further comprises: 
a background processor for searching the nationwide child protection reporting database for potential matching records to be manually validated by a human operator (Camp – 42 wherein human operators are granted access to the system in order to validate searched for and provided records.  Additionally, as discussed above, the information that is being provided to the system is information that is being provided by human operators of the system in order to validate the status of a child); and 
a birth-death child record processor for inserting birth-death child record into the nationwide child protection reporting database (Valentine – ¶ 38 wherein a child record can be updated with birth-death information).  
In regards to claim 4, the combination of Camp and Valentine discloses the system according to claim 1, wherein the remote state data source that generates the incoming child protection report are a state run data server (Camp – ¶ 71 wherein the central system is in communication with a plurality of external sources over a communication network, such as, but not limited to, states, counties, municipal agencies, and regions).  
In regards to claim 5, the combination of Camp and Valentine discloses the system according to claim 3, wherein the birth-death child record are uploaded from a state run data server (Camp – ¶ 71 wherein the central system is in communication with a plurality of external sources over a communication network, such as, but not limited to, states, counties, municipal agencies, and regions; Valentine – ¶ 38 wherein a child record can be updated with birth-death information).  
In regards to claim 6, Camp discloses a method for providing a social services database, and more specifically, a method for providing a nationwide child protection reporting database, the method comprising: 
logging a user into the […] child protection reporting database (¶ 38, 110, 128, 129 wherein a user logs into the central system with a PIN); 
In regards to:
submitting a search query to the […] child protection reporting database from the user; 
generating search results from the search query 
(¶ 40, 41, 61, 110, 111, 128, 129, 132 wherein the central system searches for the child in order to identify if a match exists between the received child related information and the information stored in the central system and wherein the listed individual can be, but not limited to, the child, caregiver, and etc. and wherein the search is in response to a user submitting a search request.  The system then provides a search result if a match exists so that the user, if authorized, can access the record and make any changes); 
eliminating any data from the search results that the user not authorized to receive (¶ 128, 129, 132 wherein the system will only provide search results and access to a particular record if the user is authorized access to the particular record); 
logging the search query and search results into a permanent data log (¶ 128, 129 wherein in order to access or update a child record a requesting user is first authenticated and the system further tracks and records users who have made requests to access or update a child record). and
returning the search results to the user (¶ 128, 129, 132 wherein the system will only provide search results and access to a particular record if the user is authorized access to the particular record); 
wherein a pair of records are considered to be a match when a listed individual in each record references the same party (¶ 40, 41, 61, 110, 111, 128, 129 wherein the match is based on the information in the child record and a listed individual, such as, but not limited to, the child, caregiver, and etc.).  
Camp discloses a system and method for securely managing child records by only allowing access and updating of the records by authorized users.  Camp further discloses that the system and method provides a centralized system that communicates with a plurality of external sources, such as, but not limited to, a plurality of states.  Although one ordinary skill in the art would have found it obvious in light of the disclosure of Camp that the Child Track ™ system is a nationwide database, Camp fails to explicitly use the term “nationwide,” the more conservative interpretation of “nationwide,” or that it would have been obvious to have a nationwide database that can be updated whenever an update is warranted when managing children information.
To be more specific, Camp fails to explicitly disclose:
logging a user into the nationwide child protection reporting database;
submitting a search query to the nationwide child protection reporting database from the user.
However, Valentine, which is also directed towards provide a secure system and method of managing child information, further teaches that it is old and well-known to provide a central system that is a nationwide system.  Valentine teaches that providing a nationwide system where, like Camp, children are assigned a unique identification would result in improving the provisioning of citizen services and to enhance public safety, as well as tracking an individual as they grow, e.g., moving from one location to another.
(For support see: ¶6, 20, 21, 23, 27, 28, 38, 41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the centralized and secure child records management system and method of Camp with a nationwide system and method, as taught by Valentine, as children who have been assigned a unique identification would result in improving the provisioning of citizen services and to enhance public safety, as well as tracking an individual as they grow, e.g., moving from one location to another.
Finally, with regards to what the database and records are labeled as, i.e. child protection and child records, the Examiner asserts that there are titles that have been given to the database and data.  The Examiner asserts that the data identifying the database and records are labels for the database and records and add little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  One of ordinary skill in the art would have found it obvious that the contents of the database can be about any individual type and that the claimed invention is simply storing information about an individual, searching for a record, making modifications to a record, and managing access rights to the record.  The fact that the records and database are directed towards child protection information is nothing more than non-functional descriptive subject matter directed towards the intended use of the data management system and regardless of who the data is about or concerned with does not change the steps, functions, or structure of the claimed system and method or its end result.  However, for the purposes of compact prosecution, the Examiner has provided references directed towards storing information about an individual, searching for a record, making modifications to a record, and managing access rights to the record wherein the record includes child protection and related information.

______________________________________________________________________

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (US PGPub 2004/0267569 A1) in view of Valentine et al. (US PGPub 2011/0314526 A1) in further view of girlshealth (The truth about having a juvenile record), https://www.girlshealth.gov/future/record/index.html.
In regards to claim 7, the combination of Camp and Valentine discloses the method according to claim 6, wherein the method further comprising: 
receiving a child protection report from a state run data server (Camp – ¶ 71 wherein the central system is in communication with a plurality of external sources over a communication network, such as, but not limited to, states, counties, municipal agencies, and regions); 
adding the child protection report to the nationwide child protection reporting database (Camp – ¶ 71 wherein the central system is in communication with a plurality of external sources over a communication network, such as, but not limited to, states, counties, municipal agencies, and regions; Valentine – ¶ 38 wherein a child record can be updated with birth-death information); 
In regards to:
searching the nationwide child protection reporting database for data records matching individuals listed on the child protection report; 
when a matching record is found in the nationwide child protection reporting database, updating and cross referencing the child protection report to all matching records; 
searching the nationwide child protection reporting database for data records having potential reference to matching individuals listed on the child protection report 
(¶ 40, 41, 61, 110, 111, 128, 129, 132 wherein the central system searches for the child in order to identify if a match exists between the received child related information and the information stored in the central system and wherein the listed individual can be, but not limited to, the child, caregiver, and etc. and wherein the search is in response to a user submitting a search request.  The system then provides a search result if a match exists so that the user, if authorized, can access the record and make any changes); and 
[…], submitting the database records found to contain a potential matching record to individuals listed on the child protection report to a human operator for validation (Camp – 42 wherein human operators are granted access to the system in order to validate searched for and provided records.  Additionally, as discussed above, the information that is being provided to the system is information that is being provided by human operators of the system in order to validate the status of a child; Valentine – ¶ 38 wherein adult information can also be added to a record).  
The combination of Camps and Valentine discloses a system and method for securely managing child records by only allowing access and updating of the records by authorized users.  Although the combination of Camps and Valentine discloses that child records are manually reviewed by human operators for validation, the combination of Camps and Valentine fails to disclose all possible events and statuses that can be manually reviewed by a human.
To be more specific, the combination of Camps and Valentine fails to explicitly disclose:
when a record containing a child now considered an adult is found in the nationwide child protection reporting database, submitting the database records found to contain a potential matching record to individuals listed on the child protection report to a human operator for validation.
However, girlshealth teaches that it is old and well-known in the art for juvenile records to be expunged and that a record can be expunged by contacting a probation office, i.e. manual review by a human.  Although girlshealth does not teach the architecture for managing child records, the Examiner has not provided girlshealth to teach this aspect of the invention as the combination of Camps and Valentine has been provided.  The Examiner asserts that the sold difference between the combination of Camps and Valentine and the claimed invention is that the combination of Camps and Valentine does not disclose all event and status types associated with a child record and, by extension, the information that a human can review.  Accordingly, the Examiner has provided girlshealth to teach that it is, indeed, old and well-known in the art to have a child’s record manually reviewed when they become an adult as girlshealth teaches that bad choices made before you were an adult and negatively affect you as an adult and, consequently, it would be advantageous to expunge your juvenile record in order to prevent the denial of opportunities or be viewed negatively as an adult since, “Depending on the offense, you can make a fresh start.  We all make mistakes.”
(See: Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the child protection management system and method of the combination of Camps and Valentine with the ability to allow a user to manually review other event types, such as, when the child becomes an adult, as taught by girlshealth, since not expunging juvenile records (if appropriate) can have negative consequences once the child is an adult and, consequently, be denied future opportunities.
In regards to claim 8, the combination of Camp, Valentine, and girlshealth discloses the method according to claim 7, wherein the method further comprising: 
In regards to:
receiving a birth-death child record from the state run data server; 
adding the birth-death child record to the nationwide child protection reporting database
(Camp – ¶ 71 wherein the central system is in communication with a plurality of external sources over a communication network, such as, but not limited to, states, counties, municipal agencies, and regions; Valentine – ¶ 38 wherein a child record can be updated with birth-death information); 
In regards to:
searching the nationwide child protection reporting database for data records matching individuals listed on the birth-death child record;  
when a matching record is found in the nationwide child protection reporting database, updating and cross referencing the birth-death child record to all matching records; 
searching the nationwide child protection reporting database for data records having reference to a child now considered an adult
(¶ 40, 41, 61, 110, 111, 128, 129, 132 wherein the central system searches for the child in order to identify if a match exists between the received child related information and the information stored in the central system and wherein the listed individual can be, but not limited to, the child, caregiver, and etc. and wherein the search is in response to a user submitting a search request.  The system then provides a search result if a match exists so that the user, if authorized, can access the record and make any changes); and 
when a record containing a child now considered an adult is found in the nationwide child protection reporting database, marking and removing the database records found to contain a child now considered an adult (girlshealth – Page 1 wherein juvenile records can be expunged when the child is an adult; see the analysis provided above regarding the combination of Camp and Valentine disclosing the system architecture and management of juvenile records).  
In regards to claim 9, the combination of Camp, Valentine, and girlshealth discloses the method according to claim 7, wherein the method further comprising generating an auto alert message to interested parties based upon insertion of the child protection report and the birth-death child record into the nationwide child protection reporting database (Valentine – ¶ 38 wherein a child record can be updated with birth-death information; Camp – ¶ 41, 52, 108, 109, 116, 131, 135, 139 wherein the system tracks a plurality of different events associated with a child and will send out an alert if needed to a corresponding user).  
In regards to claim 10, the combination of Camp, Valentine, and girlshealth discloses the method according to claim 9, wherein the user comprises courts and related attorneys, child protection agents, authorized police officers, and school officials (Camp – Fig. 1b; ¶ 45 wherein users can include, but are not limited to, law enforcement, schools, caseworkers, welfare system, officers of the court.; girlsheatlh – Page 1 wherein attorneys can be involved with child records.).  
Finally, similar to what has been stated above, who the user is supposed to be is directed towards non-functional descriptive subject matter that is describing an intended result (See MPEP § 2111.04 & § 2111.05).  The Examiner asserts that Camp discloses that authorized users are verified so that the system can grant access to records and provides an open-ended list of who these users could be.  The Examiner asserts that who the users are does not further limit or alter the steps of the claimed invention or its end result or provide sufficient specificity of how each of these types of users would affect how the invention is performed and, therefore, are simply being used as labels to describe a user and nothing more. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Viars (WO 2008/157342 A1); Kvamme et al. (US Patent 9,959,397 B1); Huff (US PGPub 2012/0191703 A1); Michon (US PGPub 2009/0299767 A1); Murra (US PGPub 2009/0179417 A1); Siekman et al. (US PGPub 200/0038675 A1) – which are directed towards the management of user records over a communication network, such as, but not limited to, child records over the Internet that employs a central records management system
James Hancock (Baby Ebony inquiry: Nationwide database recommended for child protection cases: Baby Ebony's death could have been prevented and Families SA should have taken a keener interest in her care, a deputy coroner finds); Administration for Children and Families (Introduction to Cross-System Data Sources in Child Welfare, Alcohol and Other Drug Services, and Courts) – which are directed towards the utilization of nationwide child protection databases in order to manage child records
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/28/2022